   8:19-cr-00324-LSC-SMB Doc # 36 Filed: 06/11/20 Page 1 of 1 - Page ID # 71



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR324

        vs.
                                                                        ORDER
VANCE CAMPBELL,

                       Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender Jeffrey
L. Thomas to withdraw as counsel for the defendant, Vance Campbell. (Filing No. 30). Jeffrey L.
Thomas represents that the attorney-client relationship is irretrievably broken. Jeffrey L. Thomas’
motion to withdraw (Filing No. 30) is granted.
       Joseph L. Howard, 1403 Farnam Street, Suite 232, Omaha, NE 68102, (402) 884-7044, is
appointed to represent Vance Campbell for the balance of these proceedings pursuant to the
Criminal Justice Act. Jeffrey L. Thomas shall forthwith provide Joseph L. Howard with the
discovery materials provided the defendant by the government and such other materials obtained
by Jeffrey L. Thomas which are material to Vance Campbell’s defense.
       The clerk shall provide a copy of this order to Joseph L. Howard and the defendant.
       IT IS SO ORDERED.

       Dated this 11th day of June, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
